Citation Nr: 0113193	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of a compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, granted 
service connection and assigned a zero percent rating for 
bilateral hearing loss.  The veteran appeals for the 
assignment of a compensable evaluation.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds of 41 decibels in 
the right ear and 59 decibels in the left ear, and  speech 
recognition ability of 84 percent correct in both ears.


CONCLUSION OF LAW

The criteria for the initial assignment of a compensable 
rating for bilateral hearing loss have not been met.  
Veterans Claims Assistance Act, Pub. L. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables VI and 
VII (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for service connection for 
bilateral hearing loss in October 1999.  The service 
personnel records show that he served as a heavy weapons 
infantryman in the Army.  The service medical records show no 
hearing loss; his hearing was normal on both whispered and 
spoken voice tests at the time of his separation examination 
in May 1955.

A VA audiological examination dated in September 1999 reveals 
that the veteran's description of in-service exposure to 
gunfire, artillery, and mortar fire.  He also reported that 
he experienced decreased hearing while on active duty, 
especially in the left ear, after being hit on the left side 
of his head while boxing.  The examination resulted in a 
diagnosis of bilateral high-frequency sensorineural hearing 
loss, moderate in the right ear and severe in the left ear.  
The VA audiologist stated that the veteran's hearing loss was 
at least as likely as not related to the noise exposure and 
head trauma he experienced in service.

The veteran underwent a second VA audiological examination in 
April 2000, and he reiterated his history of in-service 
exposure to acoustic trauma at that time.  On examination, 
the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
50
LEFT
40
60
65
70

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 41 decibels in the right ear and 59 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 84 
percent in the left ear.  The veteran reported that he also 
experienced tinnitus two to three times weekly.  (Service 
connection and a 10 percent rating is currently in effect for 
tinnitus.) 

In May 2000, based on the results of the above tests and the 
audiologists etiological opinions, the RO granted service 
connection for bilateral hearing loss disability, and rated 
it zero percent disabling.  The veteran initiated a timely 
appeal of the decision in July 2000, and contends that his 
bilateral hearing loss disability warrants a compensable 
evaluation because he has endured less than normal hearing 
during the past 45 years.

In a June 2000 statement of the case, the RO confirmed its 
prior decision which evaluated the veteran's bilateral 
hearing loss zero percent disabling.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. 
§§ 3.103, 3.159 (2000).  VA's duty to assist includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The duty further includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  See, e.g., Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In this case, VA medical examinations were conducted in 
September 1999 and April 2000, and copies of the examination 
reports are associated with the claims folder.  The record 
shows that there are no outstanding VA or private medical 
records pertinent to this claim that have not been obtained.  
By virtue of the May 2000 rating decision, and a statement of 
the case issued during the pendency of the appeal, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim for increased 
evaluation of his hearing loss disability.  In sum, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.  As there does not appear to be probative evidence 
that is not of record, VA has fulfilled its duty to assist 
the veteran in developing the facts pertinent to his claims.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation here, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Pursuant to 38 C.F.R. § 4.85, the most probative evidence of 
record is the most recent VA audiological evaluation, 
performed in April 2000.  That examination revealed an 
average pure tone threshold of 41 decibels in the right ear, 
and 59 decibels in the left ear, and discrimination ability 
of 84 percent in each ear.  Applying these values to the 
rating schedule results in a numeric designation of level II 
hearing in the veteran's right ear, and level III hearing in 
his left ear.  The corresponding percentage evaluation is 
zero percent under Diagnostic Code 6100.

The current rating criteria for service-connected hearing 
loss disability is limited to consideration of the factors 
expressed in 38 C.F.R. § 4.85; namely, the results of 
authorized examinations of controlled speech discrimination 
tests and puretone audiometry tests.  There is no indication 
that the results of the veteran's audiological evaluation are 
inaccurate or inconsistent in any way, or in need of any 
further explanation or medical opinion.  Therefore, the Board 
finds that there is no basis for a remand of the case for 
further evaluation or opinion.

The reports of the current VA examination adequately portray 
the veteran's bilateral hearing loss disability in accordance 
with 38 C.F.R. §§ 4.85-4.87, and demonstrate that such 
bilateral hearing loss is contemplated by the currently 
assigned zero percent disability rating.  In evaluating the 
veteran's claim, the RO specifically referred to the 
veteran's April 2000 VA audiological examination to determine 
the applicable disability rating.  As noted above, the rating 
requires a mechanical application of the pure tone audiometry 
data to the schedular criteria, which at this time does not 
allow for an increased evaluation above the current 
noncompensable evaluation.  See Lendenmann, 3 Vet. App. at 
349.  Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. 589.  The 
current evidence does not provide a basis which permits a 
higher evaluation.  Specifically, VA medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's bilateral hearing loss meets or more nearly 
approximates the criteria for a disability rating in excess 
of the zero percent currently assigned. 

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, the Board finds no basis to refer 
the case to appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the assignment 
of a compensable rating for bilateral hearing loss.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The assignment of a compensable rating for bilateral hearing 
loss is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

